Exhibit 10.24.8

 

Mr. Notary:

 

Please extend in your Registry of Public Deeds, one that evidences the
modification to the Line Of Credit Contract in Foreign Currency that celebrate
on the one parte BANCO DE CREDITO DEL PERU, RUC No. 20100047218 with address at
Calle Centenario No. 156, Urb. Las Laderas de Melgarejo, La Molina, Lima
properly represented by Mr. Andres Arredondo Bellido identified with DNI
No. 10543236 and Jorge Mujica Gianoli, identified with DNI NO. 09304830,
according powers registered on entry No. 11009127 of the Registry of Legal
Entities in the Registry Office of Lima and Callao who henceforth will be
denominated ‘THE BANK”, and on the other DOE RUN PERU S.R.L., with RUC
NO. 20376303811, with address at Av. Victor Andres Belaunde 147, Via Principal
155, Centro Empresarial Real – Torre Real 3, Floor 9, San Isidro, properly
represented by Mr. Albert Bruce Neil, identified with Identity Letter for
Immigrant No. 000102841, with faculties for that effect according to powers
registered in Electronic Entry No. 11015369 of the Registry of Legal Entities in
Lima, who henceforth will be denominated DRP; under the following terms and
conditions:

 

FIRST:                           BACKGROUND AND INTERPRETATION

 

1.1         The terms that appear capitalized in this Modification have the same
meaning that is attributed to them in the Line of Credit Contract in Foreign
Currency celebrated on September 17,  2002 between THE BANK and DRP the same
which was elevated to Public Deed on September 25, 2002 by Lima Notary Doctor
Ricardo Ortiz de Zevallos Villaran (herein, the “Line of Credit Contract”), in
virtue of which a line of credit was granted to DRP under the terms and
conditions there established.

 

1.2         With date September 16, 2005, the Parties agreed to extend the Final
Expiration Date referred to on numeral 3.6 of the Third Clause of the Line of
Credit Contract until October 23, 2005.

 

1.3         On October 21, 2005 the Parties agreed to extend the Final
Expiration Date referred to on numeral 3.6 of the Third Clause of the Line of
Credit Contract until November 7, 2005.

 

1.4         On October 31, 2001 the Parties agreed to extend the Final
Expiration Date referred to on numeral 3.6 of the Third Clause of the Line of
Credit Contract until November 23, 2005.

 

--------------------------------------------------------------------------------


 

SECOND:           MODIFICATION

 

By means of this modification, the Parties agree to again extend the Final Date
of Expiration referred to on numeral 3.6 of the Third Clause of the Line of
Credit Contract until December 15, 2005.

 

THIRD:               VALIDITY OF CREDITOR RIGHTS

 

The extension of the Final Expiration Date of the Line of Credit Contract, does
not imply the renunciation by THE BANK to any creditor right originated before
the signing of this document.

 

No fault on the part of THE BANK to exercise, or any delay in exercising, any
right, power or dispensation under the Line of Credit Contract could be
considered as a renunciation to such rights, powers or dispensations; or the
sole or partial execution of any of such rights powers or dispensations will not
be able to be considered as the evasion of the exercise of any other rights,
powers or dispensations.

 

Any renunciation, dispensation and/or release shall be interpreted and executed
in a restrictive manner and for the specific purposes for which it was granted.

 

FOURTH: CLAUSES NOT MODIFIED AND RATIFICATION

 

The parties expressly agree that all of the remaining Clauses and attachment to
the Line of Credit Contract that have not suffered modifications according to
the Second Clause of this Modification remain unaltered and they are expressly
ratified.

 

The Line of Credit Contract, its attachments and these modifications constitute
the integral agreement between the parties, as it may be modified or
complemented.

 

FIFTH: GUARANTEES

 

The parties expressly agree that the guarantees to which the Guarantee Contracts
refer are maintained without modification or any variation and those remain
guaranteeing all the obligations derived from the Line of Credit Contract with
the modification that is introduced into it by means of this contract.

 

Add to this Mr. Notary, the remaining clauses by law and rise this minute to
public deed.

 

Lima November 18, 2005

 

/s/ Andres Arredondo Bellido

 

Andres Arredondo Bellido

Assistant Manager

 

--------------------------------------------------------------------------------


 

/s/ Jorge Mujica Gianoli

 

Jorge Mujica Gianoli

 

 

/s/ Diego Peschiera Miffling

 

Diego Peschiera Miffling

Attorney

 

 

/s/ A. B. Neil

 

Albert Bruce Neil

Doe Run Peru S.R.L.

 

 

--------------------------------------------------------------------------------

 